IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE,
I.D. N0. 1803018276
v. : Kent County
MATTHEW A. LAYTON,
Defendant.
Submitted: July 18, 2018
Decided: August 2, 2018
ORDER
Upon Defendant’S Motion to Suppress.
Granted.
Gregory R. Babowal, Esquire of the Department of J ustice, Dover, Delaware; attorney

for the State.

Anthony J. Capone, Esquire of the Offlce of the Public Defender, Dover, Delaware;
attorney for the Defendant.

VVITHAM, R.J.

State v. Matthew A. Layton
I.D. No 1803018276
August 2, 2018

Upon consideration of the Defendant’s, Matthew A. Layton’s, Motion to
Suppress and the State of Delaware’s Response in opposition, it appears that:

l. On March 27, 2018, at approximately 6:32 P.M., Trooper First Class (“ch.”)
Holl of the Delaware State Police observed a vehicle parked in an unmarked, paved
area that extended past the side of the Sandtown Deli in Felton, Delaware. The paved
area, although unmarked, appears to the Court to be an overflow lot for the deli.

2. Three men Were standing next to the vehicle With the doors open.

3. The officer believed that the vehicle’s location Was suspicious, especially
because the officer had previously arrested another individual in the same location
for dealing drugs.

4. As Tf`c. Holl began to re-position his patrol vehicle to “conduct a stop” of`
the parked vehicle, he observed the three men get into the vehicle. The officer further
observed the men Shifting around in the vehicle, as if to possibly hide or conceal
illegal contraband.

5 . ch. Holl then positioned his patrol vehicle in front of the parked vehicle,
blocking the occupants from leaving. Next, the officer exited his vehicle and
approached the occupants of the parked vehicle.

6. The Defendant, sitting in the passenger seat of the parked vehicle, informed
Tf`c. Holl that he had driven his own vehicle to the deli and that he Was merely
“talking” With another occupant of` the parked vehicle, Who he identified as his uncle.
During this conversation, according to ch. Holl, the Defendant displayed “obvious

signs of nervousness.” The officer also noticed that the Defendant had a pocket

State v. Matthew A. Layton
I.D. No 1803018276
August 2, 2018

knife, which he immediately turned over to the officer. ch. Holl subsequently
instructed the Defendant to wait in front of the officer’s patrol vehicle.

7. ch. Holl asked the occupant located in the driver’s seat of the vehicle how
he was related to the Defendant. The occupant replied that he was not the
Defendant’s uncle, “however they were good fiiends.” The occupant also confirmed
that he and the Defendant were “talking” prior to the officer’s approach. During this
time, the Defendant paced back and forth in front of ch. Holl’s vehicle,l

8. After speaking with the occupant located in the driver’s seat of the parked
vehicle, ch. Holl approached the Defendant. The officer asked the Defendant why
he appeared nervous. The Defendant stated that he was cold. But, Tf`c. Holl noticed
that he was wearing multiple layers of clothing, including a thick flannel shirt and
hooded sweatshirt.

9. ch. Holl also noticed a bulge in the front pocket of the Defendant’s
sweatshirt. As a result, the officer claimed that he decided to conduct a “pat-down”
of the Defendant’s clothing. However, the officer immediately reached out, grabbed
the bulge, and asked “what is this? Is it crack?” The Defendant replied,“you know
what that is, drugs man” and “l ain’t gonna run dude, l ain’t gonna run.” ch. Holl
removed the object from the interior of the Defendant’s sweatshirt pocket.

10. When asked again, “what is this?,” the Defendant further stated that “it’s

a scale, and some crystal.” “Crystal” referring, of course, to Methamphetamine. The

 

1 The Defendant contends that he was merely shifting back and forth, however, having
reviewed the video recording, the Court finds that his movements were somewhere between the two.

3

State v. Matthew A. Layton
I.D. No 1803018276
August 2, 2018

Defendant also told ch. Holl that he was in possession of ecstacy and that he had a
“drug problem.”

ll. Finally, having retrieved these items from the Defendant, ch. Holl
informed the Defendant of his rights pursuant to Miranda v. Arizona and placed the
Defendant in the back of` his patrol vehicle.

12. On June 18, 2018, the Defendant filed the instant motion to suppress,
seeking to exclude all of the evidence seized by ch. Holl. In support of this request,
the Defendant contends that ch. Holl did not have a reasonable articulable suspicion
of criminal activity required to justify the stop of the parked vehicle in this case.
Second, the Defendant contends that ch. Holl’s “frisk” of the Defendant was
unsupported by a reasonable articulable suspicion that the Defendant possessed a
weapon. Third, the Defendant contends that ch. Holl’s questioning of the
Defendant, prior to informing him of his rights, constituted a violation of his
Miranda.

13. On June 20, 2018, the State filed its response in opposition. The State
contends that ch. Holl had a reasonable articulable suspicion to stop the Defendant
because the Defendant was located in a “high crime area” and the Defendant made
“furtive movements” within the vehicle upon seeing the officer. Second, the State
contends that ch. Holl had a reasonable articulable suspicion to frisk the Defendant
because the Defendant exhibited nervous behavior, lied about his relationship with
another occupant of the vehicle, and had a “bulge” in the front pocket of his

sweatshirt. Third, the State contends that ch. Holl’s questioning of the Defendant

State v. Matthew A. Layton
I.D. No 1803018276
August 2, 2018

did not constitute “substantial custodial interrogation.” Thus, the State requests that
the Defendant’s Motion to Suppress be denied.

14. The first step in the Court’s analysis is to determine when ch. Holl actually
detained the Defendant. A stop occurs when a police officer displays conduct that
would “have communicated to a reasonable person that he was not at liberty to ignore
the police presence and go about his business.”’2 “Under the Fourth Amendment to
the United States Constitution, a seizure requires either physical force or submission

”3 Here, the State’s answering brief acknowledges and the

to assertion of authority.
Court concludes that when ch. Holl approached the parked vehicle in his marked
patrol vehicle, so as to prevent it from driving away, a seizure had taken place for
purposes of the Fourth Amendment analysis.4

15. The next step in the Court’s analysis is to determine if Tf`c. Holl had a
reasonable and articulable suspicion to stop and detain the Defendant. “The Fourth
Amendment of the United States Constitution protects individuals from ‘unreasonable

searches and seizures.”’5 In Terry v. Ohio, the United States Supreme Court held that

 

2 Jones v. State, 745 A.2d 856, 862 (Del. 1999) (quoting Michigan v. Chesternut, 486 U.S.
567, 569 (1988)).

3 Purnell v. State, 832 A.2d 714, 719 (Del. 2003) (citing California v. Hoa'ari D., 499 U.S.
621, 626 (1991)).

4 See Riley v. State, 892 A.2d 370 (Del. 2006) (where the Court determined that a seizure had
occurred when undercover officers approached a vehicle with badges and flashlights, afier having
parked their police vehicle behind the suspect’s vehicle so as to prevent it from driving away).

5 Id. at. 373 (citing U.S. Const. amend. IV).

5

State v. Matthew A. Layton
I.D. No 1803018276
August 2, 2018

law enforcement officers may stop and temporarily detain a person on less than the
probable cause sufficient for a lawful arrest without violating the Fourth
Amendment.6 Such a stop is justified if “specific and articulable facts, . . . together
with all rational inferences,” suggest that a suspect was involved in criminal activity.7

16. In Jones v. State, the Delaware Supreme Court examined at length the basic
justification for police detention under both Federal and State constitutional norms.8
The Court there maintained that the standards for investigating stops and detentions

have been codified under Delaware law in ll Del. C. § 19029 and that the term

 

6 Terry v. Ohio, 392 U.S. l (1968)1
7 Id. at 21.
8 Jones, 745 A.2d 856 (1999).

9 11 Del. C. § 1902 provides:
Questioning and detaining suspects.

(a) A peace officer may stop any person abroad, or in a public place, who the officer
has a reasonable ground to suspect is committing, has committed or is about to
commit a crime, and may demand the person’s name, address, business abroad and
destination.

(b) Any person so questioned who fails to identify himself or explain his actions to
the satisfaction of the officer may be detained and further questioned and
investigated

(c) The total period of detention provided for by this section shall not exceed 2 hours.
The detention is not an arrest and shall not be recorded as an arrest in any official
record. At the end of the detention the person so detained shall be release or arrested
and charged with a crime.

State v. Matthew A. Layton
I.D. No 1803018276
August 2, 2018

“reasonable ground” contained in Section l902(a) has the same meaning as
reasonable and articulable suspicion.10 The threshold of “reasonable and articulable
suspicion” under either constitutional or statutory standards requires the officer to
point to specific facts, which viewed in their entirety, accompanied by rational
inferences, support the suspicion that the person sought to be detained was in the
process of violating the law.ll The totality of the circumstances, as viewed through
the eyes of a reasonable, trained police officer in the same or similar circumstances,
must be examined to determine if reasonable suspicion has been properly
formulated. 12

17. In Cummings v. State, an officer observed two individuals sitting in a
vehicle in the parking lot of the Delaware Waste Treatment Plant, which was closed
at that time.13 The men drove their vehicle out of the lot as the officer approached
them.14 The Delaware Supreme Court noted that the area of the stop was not a “high
crime” area and, while the officer had responded to burglar alarms and the recovery

of stolen motor vehicles in that same area, there was “no indication that the police

 

10 Jones, 745 A.2d at 861.

11 See Downs v. State, 570 A.2d 1142, 1145 (Del. 1990).

12 See United States v. Sokolow, 490 U.S. 1, 8 (1989); Jones, 745 A.2d at 861.
13 Cummings v. State, 765 A.2d 945, 947 (Del. 2001).

14 Ia'.

State v. Matthew A. Layton
I.D. No 1803018276
August 2, 2018

were employing special efforts and vigilance because of unusual criminal activity.”15

The vehicle was also parked during daylight hours on state property open to the
public. “Furtherrnore, while flight from the police may be an element in the
formation of reasonable suspicion,16 merely leaving the scene upon the approach, or
the sighting, of a police officer is not, in itself and standing alone, suspicious
conduct.”17 “A citizen is not required to remain in a fixed location merely upon the
approach of a police officer.”18 Therefore, the Court held on these facts solely, the
officer did not have reasonable suspicion sufficient to justify a seizure.19

18. Here, although ch. Holl testified that he previously arrested an individual
at the Sandtown Deli for drug dealing, he also stated that police were not “employing
special efforts and vigilance because of unusual criminal activity” in the area. The
area surrounding the deli, consequently, cannot be considered a “high crime” area for
the purposes of evaluating the totality of the circumstances That leaves the Court
with only two factors to consider in deciding whether ch. Holl possessed a
reasonable articulable suspicion to stop the Defendant: (i) the seemingly odd location

of the parked vehicle in the un-marked area close to the deli; and (ii) the Defendant’s

 

15 Id. at 949.

16 See Illinois v. Wardlow, 528 U.S. 119, 123-25 (2000).
17 Cummings, 765 A.2d at 949.

18 Ia'.

19 Id.

State v. Matthew A. Layton
I.D. No 1803018276
August 2, 2018

furtive gestures. First, in regards to the location of the vehicle, the Court has
reviewed the video recording of ch. Holl’s interaction with the occupants of the
parked vehicle, and, the Court does not believe that the vehicle is parked so far away
from the deli as to constitute per se suspiciousness. Additionally, it is unclear if,
possibly, the vehicle was parked in that location because all of the marked parking
spaces near the deli were occupied when the driver of the vehicle arrived. Second,
the furtive gestures that ch. Holl refer to are somewhat ambiguous. The officer
testified that when the Defendant saw the officer, that he and his companions
immediately got into the parked vehicle and began to move or shuffle things around.
Yet, that seems consistent with the actions of passengers who just purchased food
from the deli and are likely preparing to leave the establishment once the Defendant
finished his conversation with the driver of parked vehicle, Moreover, even if the
Court considers the Defendant’s movements as unambiguously “furtive,” the Court
finds, as other courts have, that mere “furtive’ movements alone are insufficient to

establish reasonable suspicion.20

 

20 See United States v. Ria'ley, 1998 WL 778381, at *3 (10th Cir. 1998) (where, in the context
of a Terry search for weapons, the court held that “furtive” movements standing alone were not
enough to establish reasonable suspicion); United States v. Humphrey, 409 F.2d 1055, 1059 (10th
Cir. 1969) (same). See also United States v. Foster, 634 F.3d 243, 248 (4th Cir. 2011) (where a
police officer’s investigative detention was not supported by reasonable suspicion even though: (1)
the officer had prior knowledge of the defendant’s criminal record; (2) the defendant suddenly
appeared fi'om a crouched position in a parked car after apparently being warned that the officer was
approaching; and (3) the defendant moved his arms in a “firenzied” manner towards the floor of the
vehicle upon seeing the officer); United States v. Sprinkle, 106 F.3d 613, 618 (4th Cir. 1997) (where
police officers’ investigative detention was not supported by reasonable suspicion even though: (1)
an officer knew that the driver of a vehicle had a criminal record and had recently been released from

9

State v. Matthew A. Layton
I.D. No 1803018276
August 2, 2018

19. ln sum, the totality of` the circumstances do not indicate to the Court that
ch. Holl possessed a reasonable and articulable suspicion to stop the Defendant or
his companions As the detention was improper, the Court declines to address the
remaining issues raised by the Defendant in this case because the Court must suppress
any evidence seized by ch. Holl during the Defendant’s unlawful detention.

The Defendant’s Motion to Suppress is hereby GRANTED

 

IT IS SO ORDERED.
Hon. William L. Witham, Jr.
Resident Judge
WLW/dmh

oc: Prothonotary
xc: Gregory R. Babowal, Esquire
Anthony J. Capone, Esquire

 

prison after serving time f`or narcotic violations; (2) the subjects, including the defendant, were
spotted in a neighborhood known by officers for high narcotics crime; (3) when the defendant
entered the vehicle, he and the driver huddlcd toward the center console with their hands close
together; and (4) as an officer walked past the car, the defendant put his head down and moved his
hand to cover his face, as if to avoid recognition).

10